Citation Nr: 1741012	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  10-40 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to in order to reopen a claim of entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran had active duty service from August 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2015 and December 2016, the Board remanded the case for additional development and it now returns for further appellate review.

As noted in the prior remands, the Veteran had been scheduled for a Board hearing in August 2012; however, he failed to report without good cause and has not requested that such be rescheduled.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that service connection for an acquired psychiatric disorder, to include depression and PTSD, is warranted as a result of an in-service personal assault when he was jumped by other soldiers and was knocked unconscious, as well as when he was struck by a door in the head.  Service treatment records reflect that he sustained head trauma from a door in October 1980.  Additionally, such show that, in May 1981, the Veteran was brought to the emergency room by ambulance with complaints of being absent minded and pain in the right side of the jaw. It was noted that the Veteran was incoherent and could not remember what had happened to him or how he was hit. The record reflects that service personnel records document behavior changes following the May 1981 incident which could reasonably be expected from a person who had undergone an assault. Therefore, based on the foregoing, the Board previously determined in the August 2015 remand that an in-service personal assault in May 1981 was established.  However, there remains a question as to whether the Veteran has an acquired psychiatric disorder related to his military service, to include such assault. 

In this regard, the Veteran reported at his November 2007 VA examination that, prior to service, he was physically and emotionally abused by his mother, and physically abused by others in his neighborhood; incarcerated for aggravated robbery and stealing a car while intoxicated at age 15; and homeless from age 16 to 18.  The November 2007 VA examiner diagnosed mixed depressive-anxiety disorder, polysubstance abuse, and personality disorder, and opined that "[i]t seems likely that onset of [the Veteran's] affective [symptoms] and characterological problems occurred well before military service."

The Veteran reported at his March 2012 VA examination that his in-service stressors included going along with a sexual activity with drugs and alcohol that he regretted, getting into a fight with a lieutenant, and seeing his Panamanian wife leave him as soon as they arrived in the United States.  The March 2012 VA examiner found that a diagnosis of PTSD "cannot be determined without resort to mere speculation, due to Veteran's clouded consciousness and unreliable report."  The examiner explained that the "Veteran seemed sincere yet quite confused."

The Veteran reported at his November 2015 VA examination that his in-service stressors included being sexually assaulted in basic training, and being hit in the jaw with a hammer during a fight at the noncommissioned officers' (NCO) club, after which he fell and hit his head on cement.  The November 2015 VA examiner diagnosed cocaine, cannabis, and alcohol use disorders, and additionally found that "[t]here are notable concerns about the credibility of the Veteran's self-report....He provided different descriptions of his military stressors during today's exam compared to his 2012 C&P exam."

In an April 2017 addendum, the VA psychologist opined that the November 2007 diagnosis of mixed depressive-anxiety disorder is not a misdiagnosis.  The April 2017 VA psychologist concurred with the November 2007 VA examiner's opinion that "[i]t seems likely that onset of [the Veteran's] affective [symptoms] and characterological problems occurred well before military service."  The April 2017 psychologist added that "[t]herefore, it is less likely than not that the Veteran's depression/anxiety is related to his military service."

Absent manifestation of an acquired psychiatric disorder in service, the Board need not yet reach the question of presumption of soundness; rather, at this juncture, consideration is warranted under the presumption of aggravation of a preservice disability.  See 38 C.F.R. §§ 3.304, 3.306; see also Gilbert v. Shinseki, 26 Vet. App. 48 (2012) (the presumption of soundness only applies when there is evidence that a disease or injury manifested in service which was not noted on entry, and a question arises as to whether it preexisted).

With respect to the presumption of aggravation, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  The occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

Here, in her April 2017 addendum, the VA psychologist endorsed the November 2007 VA examiner's conclusion that the Veteran's disorder existed prior to service.  However, the April 2017 VA psychologist's conclusion that "it is less likely than not that the Veteran's depression/anxiety is related to his military service" does not address the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that a clinician's finding that a disorder was "related to" other factors was insufficient to address the question of aggravation, in the context of secondary service connection).  Therefore, a new addendum opinion is required to address the question of whether the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service show an increase in severity of the preservice disability during service.

With respect to the issue of reopening the claim for service connection for migraine headaches, as noted in the prior Remand, the May 2010 VA examination report shows an opinion that mental health problems are a major contributor to the Veteran's migraine headaches.  Therefore, the Board finds that the issue of reopening of service connection for migraine headaches is inextricably intertwined with the claim for service connection for an acquired psychiatric disorder, to include depression and PTSD because a grant of the latter service connection claim could significantly change the adjudication of the issue of reopening of service connection for migraine headaches.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of the issue of reopening service connection for migraine headaches must, therefore, be deferred until the intertwined issue is either resolved or is prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who rendered the April 2017 opinion regarding the etiology of the Veteran's acquired psychiatric disorder.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the April 2017 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the complete record, please offer an opinion as to whether the evidence of record pertaining to the manifestations of the Veteran's acquired psychiatric disorder prior to, during, and subsequent to service show an increase in severity of the preservice disability during his service.

If the preservice disability increased in severity during service (based on the evidence prior to, during, and subsequent to service), then please state whether the increase was clearly and unmistakably due to natural progress of the disease.

In making these determinations, please consider:

* The Veteran's service treatment records, including the August 1979 entrance Report of Medical Examination and Report of Medical History, an October 1980 report of head trauma from a door, and a May 1981 report of incoherence and disorientation after being hit on his jaw (which the Board has already acknowledged to be the result of an in-service personal assault).

* VA examination reports dated November 2007, March 2012, and December 2015, as well as the April 2017 addendum opinion, all described in detail above.

* The Veteran's lay statements, including his September 2010 VA Form 9 (substantive appeal).

A rationale for any opinion offered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what additional evidence (if any) would be necessary before an opinion could be rendered.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

